Citation Nr: 1601068	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-22 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an earlier effective date of service connection for posttraumatic stress disorder (PTSD) based on an allegation of clear and unmistakable error (CUE) committed in April 1970 and April 2005 RO decisions that originally denied service connection for a nervous condition and PTSD, respectively. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran requested to testify at a hearing before the Board in his June 2010 substantive appeal (VA Form 9).  The Veteran has since been incarcerated, and his representative of record submitted a September 2015 letter requesting the Board to proceed with adjudication of the issue on appeal.  The Board sent a November 2015 letter to the Veteran requesting him to clarify whether he still wished to arrange for a Board hearing, to which he did not respond.  Accordingly, his hearing request is deemed withdrawn.  


FINDING OF FACT

The denials of service connection for a nervous condition in the April 1970 RO decision and PTSD in the April 2005 rating decision were not the result of errors of fact or law, as the evidence then of record did not undebatably show a current psychiatric disability, including PTSD, for VA compensation purposes. 


CONCLUSION OF LAW

Clear and unmistakable error was not committed in the April 1970 and April 2005 RO decisions denying service connection for a nervous condition and PTSD, respectively.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.303, 3.105 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), as codified in 38 U.S.C.A §§ 5103, 5103A (West 2014) and 38 C.F.R. §§ 3.159, 3.326(a) (2015), do not apply to CUE issues, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).


II. Analysis

The Veteran contends that CUE was committed in an April 1970 RO decision with respect to the denial of service connection for a nervous condition, arguing that the VA examiner's opinion upon which this decision was based did not have the benefit of a review of the Veteran's complete service personnel records.  The Veteran also contends that CUE was committed in an April 2005 rating decision that denied service connection for PTSD, arguing that the March 2005 VA contract examination on which this decision was based was inadequate. 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

With regard to the April 1970 RO decision, the United States Court of Appeals for Veterans Claims (Court) has held that in order to establish CUE in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case.  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005); see Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that prior to February 1, 1990, when a code section was added requiring RO decisions to specify the evidence considered and the reasons for the disposition, rating decisions generally lacked such specificity).  As discussed above, CUE cannot be based on general allegations that the evidence was improperly weighed or that the RO failed to follow the regulations.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Specific to claims for PTSD, in order to grant service connection, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).

At the time of the April 1970 RO decision, there was no evidence of a current diagnosis of a psychiatric disorder, including a nervous condition, qualifying as a current disability for VA compensation purposes.  The only post-service evidence at that time was a March 1970 VA examination report reflecting a diagnosis of a personality disorder.  No other diagnosis pertaining to mental health or psychiatric functioning was rendered.  VA regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).  The April 1970 RO decision thus denied service connection on the basis that the Veteran did not have a current disability under VA law.  

The April 1970 rating decision was based on all the facts available at the time of the decision, and correctly applied the extant statutory and regulatory provisions to those facts.  See Damrel, 6 Vet. App. at 245.  In the absence of a current disability as defined for VA compensation purposes, service connection cannot be granted.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  The RO thus did not commit error of fact or law in its April 1970 decision.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  As discussed above, mere differences of opinion on how the facts were weighed, or failure to discharge VA's duty to assist, cannot be a basis for a finding of CUE.  See Fugo, 6 Vet. App. at 44.  Accordingly, CUE was not committed in the April 1970 RO decision.

The April 2005 rating decision also did not commit an error of fact or law.  At the time of that decision, there was no current diagnosis of PTSD in the evidence of record.  In a January 2005 VA contract examination, the examiner found that the Veteran did not have PTSD, but rather a personality disorder.  The April 2005 rating decision thus applied the correct law to the correct facts as known at the time.  See 38 C.F.R. §§ 3.303(c), 3.304(f); Degmetich, 104 F. 3d at 1332.  The Veteran's assertion that the examiner did not consider all the relevant facts, and therefore that his opinion was inadequate, cannot be a basis for a finding of CUE.  See Fugo, 6 Vet. App. at 44.  Assuming this were the case for the sake of argument, failure to discharge VA's duty to assist cannot establish CUE in a prior rating decision.  

The Veteran has not otherwise shown that the evidence undebatably showed a current diagnosis of PTSD at the time.  His lay assertion that he had PTSD was not sufficient to establish PTSD for service connection purposes, as a medical diagnosis is specifically required under 38 C.F.R. § 3.304(f).  Moreover, lay testimony alone is generally not competent to establish a PTSD diagnosis.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (observing that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify).  In any event, mere disagreement as to how the facts were weighed cannot establish CUE.  See Fugo, 6 Vet. App. at 44.

In short, the April 2005 rating decision did not commit error of fact or law in denying service connection for PTSD based on lack of a current diagnosis.  See 38 C.F.R. §§ 3.303(c), 3.304(f); Degmetich, 104 F. 3d at 1332.  Therefore, CUE in this decision is not established.  See Damrel, 6 Vet. App. at 245. 

Service connection for PTSD was granted in the May 2009 rating decision based on evidence dated in 2008 showing a current diagnosis of PTSD.  As this evidence did not exist at the time of the April 1970 and April 2005 decisions, it cannot establish CUE in these prior determinations.  See Damrel, 6 Vet. App. at 245.

In the absence of the kind of error of fact or law which would compel the conclusion that service connection for a nervous condition or PTSD would have 

been granted in the April 1970 RO decision or April 2005 rating decision, the Veteran's motion to revise or reverse these decisions on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44. 


ORDER

CUE was not committed in the April 1970 and April 2005 rating decisions denying service connection for a nervous condition and PTSD, respectively; the appeal of the effective date of service connection of PTSD on the basis of CUE in these rating decisions is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


